Citation Nr: 0639313	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 to February 1993.  This matter is before the Board 
of Veterans? Appeals (Board) on appeal from a January 2003 
rating decision by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 30 percent for left knee 

DOCKET NO.  03-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 to February 1993.  This matter is before the Board 
of Veterans? Appeals (Board) on appeal from a January 2003 
rating decision by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 30 percent for left knee 
arthritis, and granted service connection for right knee 
arthritis, rated 10 percent, effective September 30, 2002 
(date of claim).  In December 2003, a Travel Board hearing 
was held before the undersigned.  In July 2004 the case was 
remanded to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The veteran's left knee arthritis is manifested by 
extension limited to 10 degrees and flexion limited (by pain) 
to 30 degrees , instability or subluxation is not shown.

2.  Prior to June 16, 2003 the veteran's right knee arthritis 
was manifested by flexion limited to no worse than 45 degrees 
with extension full or noncompensably limited; from June 16 
2003 until May 14, 2004 extension was limited to 15 degrees, 
but flexion was not limited to a compensable degree; from May 
14, 2004 either extension has been limited to 12 degrees or 
less with flexion limited to a noncompensable level or (on 
April 2005 examination) extension was full, but flexion was 
limited to 45 degrees by pain ; throughout, instability or 
subluxation was not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 
(2006).

2.  The veteran's right knee arthritis warrants staged 
ratings of 10 percent prior to June 16, 2003; 20 percent from 
June 16, 2003 until May 14, 2004; and 10 percent since May 
14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71, Codes 5003, 
5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An October 2002 letter that preceded the initial 
adjudications notified the veteran of the types of evidence 
and/or information necessary to substantiate his claims, and 
the duties of his and VA's in developing his claims.  As the 
initial adjudication granted service connection for right 
knee disability and assigned an initial rating and effective 
date, the purpose of 38 U.S.C.A. § 5103(a) notice was met 
with respect to that claim, and notice under § 5103(a) was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Notice on the downstream issues of the rating 
assigned and effective dates was properly provided by 
Statement of the Case (SOC) in May 2003.  At the December 
2003 hearing, he specifically waived any further VCAA notice.  
A July 2004 letter advised him to submit any evidence in his 
possession pertaining to the claims, and a September 2004 
letter provided additional notice.  He was given ample time 
to respond; and the claim was subsequently readjudicated.  
See April 2005 Supplemental SOC (SSOC).  Everything received 
to date has been accepted for the record, and considered.  
The veteran has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and identified post-service 
treatment records.  The RO has arranged for the veteran to be 
examined, most recently in April 2005.  VA's duty to assist 
the veteran in the development of facts pertinent to these 
claims is met.

II.  Factual Basis

The veteran's service medical records show that he injured 
his left knee in service, and that retropatellar pain 
syndrome was diagnosed.  Arthroscopy in 1992 found 
chondromalacia with hypertrophic synovitis.  X-ray 
examination showed tiny marginal spurs involving the patella 
and proximal tibia.

VA examination in April 1993 provided a diagnosis of 
degenerative arthritis of the left knee.  A rating decision 
in June 1993 granted service connection for degenerative 
arthritis of the left knee, rated 20 percent effective 
February 9, 1993.  [A rating decision in May 1994 increased 
the rating to 30 percent, effective February 9, 1993.] 

VA clinic records show treatment for intermittent effusions 
of both knees with aspiration and injections of Aristocort 
with Lidocaine.  The veteran was being followed in the 
rheumatology clinic for inflammatory arthritis of multiple 
joints, to include both knees.  An October 2001 rheumatology 
consultation found the knees lacked 15 degrees of full 
extension, bilaterally.  A July 2002 rheumatology 
consultation noted extension limited 20 degrees from the 
axis, and flexion limited 10 degrees from the axis, 
bilaterally.  

In September 2002, the veteran sought an increased rating for 
his left knee arthritis, and secondary service connection for 
a right knee disorder.

A VA orthopedic consultation in September 2002 noted the 
veteran's complaint of constant pain with occasional 
swelling, buckling, and locking in both knees (greater in the 
left knee).  The pain was more severe in the early morning 
and late night, and was exacerbated by prolonged weight-
bearing.  Examination of the left knee showed mild effusion 
with motion from 0 degrees of extension to 120 degrees of 
flexion.  The right knee showed mild synovitis with motion 
from 0 degrees of extension to 130 degrees of flexion.  Both 
knees showed marked crepitus and apprehension as well as 
medial and lateral joint line tenderness.  There was no 
evidence of instability.  

Lay statements received in November 2002 describe the veteran 
as being in considerable pain, walking with a limp, having 
difficulty with stairs and getting out of a car, having 
recurrent medical visits, and having to call in sick to work.

On VA examination in November 2002, the veteran reported 
chronic bilateral knee pain aggravated by prolonged walking 
and sitting that interfered with his position as a computer 
operator.  He wore a brace on the left knee, and limped 
frequently due to the left knee condition.  He had occasional 
give-way of the right knee.  He had a constant pain intensity 
of 9/10 of the left knee and 8/10 of the right knee.  He 
denied specific flare-ups of the knee joints.  His walking 
difficulty interfered with his job as a computer operator.  
Examination showed the veteran walked with a mild limp 
favoring the left lower extremity.  The left knee 
demonstrated marked generalized hypertrophy with effusion and 
swelling all around the joint.  Motion was painful from the 
resting position becoming maximum at 80 degrees where motion 
was limited.  Drawer, McMurray and Lachman's signs could not 
be performed.  Crepitus was felt on passive flexion.  The 
right knee showed no swelling, deformity or tenderness.  
There was pain at maximum limitation of motion of 90 degrees 
with negative drawer, McMurray and Lachman's signs.  

Subsequent VA clinic records show continued treatment for 
multi-joint osteoarthritis and seronegative rheumatoid 
arthritis.  The veteran reported a worsening of multi-joint 
pain, including in the knees, greatest in the early morning 
and at night.  He had difficulty sleeping because he was 
uncomfortable; he occasionally used a wheelchair or cane.  He 
was arriving late at work due to difficulty moving in the 
morning.  His medications included Vioxx, Darvocet, courses 
of Prednisone, and Hyalgan injections of the left knee.  
Examination of the knees showed mild effusion, medial joint 
line tenderness and crepitus.  There was no instability.  
Left knee range of motion measured 90 degrees (flexion only) 
in November 2002, -5 to 130 degrees in December 2002, and 90 
degrees (flexion only) in January 2003.  Right knee range of 
motion measured 90 degrees (flexion only in November 2002, -5 
to 120 degrees in December 2002, and 90 degrees (flexion 
only) in January 2003.

Later VA treatment records show ongoing treatment for 
bilateral osteoarthritis and chondromalacia patella of the 
knees.  The veteran had a steady gait with a slight limp 
towards the left.   He occasionally needed to use a cane, but 
tried not to miss work.  Examination findings were 
significant for crepitus and medial joint line tenderness of 
both knees.  He had instances of right knee effusion with 
positive McMurray's test, and patellofemoral tenderness of 
the left knee.  There was no instability.  He received a 
series of Hyalgan injections for the right knee.  X-rays in 
March 2003 showed mild progression of osteoarthritic changes 
in both knees; moderately extensive patellofemoral 
proliferative changes; and broad based osteochondroma arising 
from the proximal tibia.  Examination in May 2003 showed 
decreased girth in the patellar region.  Left knee range of 
motion measured -5 to 110 degrees in March 2003, -18 to 90 
degrees in May 2003, and 20 to 90 degrees in June 2003.  
Right knee range of motion measured 0 to 120 degrees in March 
2003, "-12" to 95 degrees in May 2003, and 15 to 90 degrees 
on June 16, 2003.  

In December 2003, the veteran testified he had left knee 
swelling, give-way, and locking on a daily basis.  He had two 
prior arthroscopic procedures.  He described his left knee 
joint as being bone on bone and indicated that it would 
eventually require replacement.  He could not fully 
straighten the knee and could bend it approximately 90 
degrees but not much further.  He wore knee braces and used a 
cane to assist in ambulation.  He had more range of motion 
with the right knee, but had give-way and swelling.  
Otherwise, both knees were of the same severity.  He had 
multiple visits for fluid drainage and injections for both 
knees.  He had early morning stiffness that interfered with 
his computer job causing him to call in sick or arrive late.  
His wife described his recreation limitations such as not 
being able to play sports with his children and inability to 
drive long distances or walk for prolonged periods of time.  
She sometime had to assist him with baths.

Subsequent VA treatment records note the veteran's complaint 
of bilateral knee pain with swelling and stiffness that was 
exacerbated with increased use.  Examinations revealed marked 
crepitance in both knee joints, very mild tenderness to 
palpation (TTP) and effusions (left greater than right).  
Methotrexate was prescribed in May 2004.  Left knee range of 
motion was from 15 to 45 degrees in April 2004, and "160" 
to 90 degrees in May and July 2004.  Right knee range of 
motion was from 15 to 75 degrees on April 30, 2004 and was 
described as full on May 14, 2004 and in July 2004.

A January 2005 statement from VA's Chief of Rheumatology 
noted the veteran was being followed for severe bilateral 
knee arthritis and received Methotrexate therapy because of a 
marked inflammatory and multiple joint involvement.  He had 
persistent knee symptoms with morning and afternoon stiffness 
as well as swelling and pain in joints, worsened with 
activity.  Physical examination showed left knee flexion to 
90 degrees and extension to "160" degrees with significant 
crepitus.  The right knee had crepitus but motion was intact.  
His joints were stable to varus and valgus test, but he had a 
past history of a limp requiring a wheelchair and crutch.

A January 2005 VA clinic consultation report note s diagnoses 
of osteoarthritis and seronegative arthritis.  A March 2005 
physical therapy evaluation measured left knee motion from  -
18 to 90 degrees, and right knee motion from -12 to 95 
degrees.  His gait was mildly antalgic to the right.

On examination on behalf of VA in April 2005, the veteran 
reported left knee symptoms of giving way, locking, swelling 
and constant pain.  He had flare-ups approximately 5 times a 
week that lasted all day and prevented him from working, 
walking or sleeping.  He found it hard to take showers and 
dress, but was not incapacitated.  His right knee symptoms 
were painful walking and sitting, locking and occasional 
give-way and swelling.  His flare-up symptoms were similar to 
that of the left knee.  He described difficulty traveling for 
long distances, sleeping, playing with his children, being 
active in social activities, exercising and having sexual 
relations.  He missed five days of work per month.  
Examination showed the veteran to ambulate with a 
predominantly left antalgic gait.  He used a cane and had 
elastic-type braces with Velcro hitches for what he described 
as buckling of the knees with weightbearing.  The feet and 
shoes showed no signs of abnormal weight bearing.  There was 
moderate swelling of the left knee, and slight swelling of 
the right knee with no definite effusion.  Drawer and 
McMurray's tests were within normal limits, bilaterally.  
There was crepitus in both knees, but no subluxation, locking 
pain, joint effusion or ankylosis.  Range of motion of the 
left knee was 90 degrees with pain beginning at 30 degrees 
and extension to minus 10 degrees.  Range of motion of the 
right knee was 90 degrees with pain beginning at 45 degrees 
and extension to 0 degrees.  It was noted that the veteran 
would only allow flexion to 45 degrees, but that his knees 
demonstrated flexion to 90 degrees without difficulty when 
sitting.  For both knees, joint range of motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance with pain being the most dominant issue.  The 
examiner commented as follows:

REMARKS:

I would like to state that an accurate evaluation 
of this man was very difficult due to what is an 
apparent exaggeration of pain in testing his range 
of motion of his two knees.  When he sat up on the 
edge of the table his knee obviously flexed quite 
normally, but he would not allow me to flex them 
while lying down anymore than 30 degrees.

QUESTION FROM THE VA:

How does the claimant's condition affect 
functioning of occupation and daily activity?

This claimant's condition would affect his 
occupation and daily activity in an exact way and 
that is that he would have pain on weightbearing.  
He would have an inability to run and difficulty 
negotiating stairs and ladders.  He would also have 
difficulty squatting or lifting weight in addition 
to his own because these are weightbearing joints.  
However, he is still working with full-time 
employment, as I understand.  I asked him if he was 
sitting or standing and he said it was about 50 
percent each.

OPINIONS/QUESTIONS:

Please determine the current severity of the 
veteran's left and right knee disabilities.  Please 
note whether there is instability or subluxation.

The left knee condition is quite severe.  The right 
knee is moderately severe.  I cannot demonstrate 
any instability or subluxation of either knee ... 

III.  Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue 
(here, the left knee), the present level of disability is of 
primary concern; the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As the matter of the rating for the right knee involves an 
appeal from the initial rating assigned with the grant of 
service connection, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance as to when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
specifies that separate ratings may be assigned for 
limitations of flexion and extension, each, of the same 
joint.  

Limitation of knee motion is rated under Codes 5260 or 5261 
(for limitations of flexion and extension).  Limitation of 
flexion to 15 degrees warrants the maximum 30 percent rating, 
limitation to 30 degrees warrants a 20 percent rating, and 
limitation to 45 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5260.  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; and limitation to 10 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Under Code 5257 (other impairment of the knee), severe 
recurrent subluxation or lateral instability of the knee 
warrants the maximum 30 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, Code 5256 (for ankylosis) does not apply (nor 
does Code 5262 for tibia and fibula impairment).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.   See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  
Functional impairment shall also be evaluated on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity.  38 C.F.R. § 4.10.  The 
factors affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

The statements of the veteran, his spouse and his 
acquaintances describing his bilateral knee symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

IV.  Analysis

A.  Left knee

The RO has rated the veteran's left knee disability as 30 
percent disabling under Code 5003-5257.  

Significantly with respect to the left knee, it is an 
increase in disability rating that is at issue, and the 
present level of disability is of primary concern (and past 
medical reports do not get precedence over current findings).  
See Francisco, supra.  The current findings are those on 
April 2005 VA examination.  That examination found flexion 
limited to 30 degrees (by pain), and extension 10 degrees 
short of full.  Such limitations warrant a 20 percent rating 
under Code 5260 (for flexion) and a 10 percent rating under 
Code 5261 (for extension).  As no instability or subluxation 
was found, no additional rating under Code 5257 is warranted.  
When combined, the ratings under Codes 5260 and 5261 result 
in a rating of 30 percent. See 38 C.F.R. § 4.25.  Notably, 
the examiner in April 2005 stated that the veteran would only 
allow 45 degrees of flexion while demonstrating a capability 
to flex the knee to 90 degrees, suggesting that some of the 
limitation shown was self-imposed.  The Board's findings are 
based on the April 2005 examination findings being viewed in 
the light most favorable to the veteran.  

Additional factors that could provide a basis for an increase 
have also been considered; however the limitations of motion 
reported already include limitation due to pain.  Furthermore 
rating under alternate criteria (such as Code 5256 for 
ankylosis) is not indicated, as the pathology required for 
such rating is not shown.  

While the veteran may be competent to comment on how he feels 
his knee impairment limits him, his contentions are not 
competent evidence of the actual severity of disability, 
which is a medical determination.  See Espiritu, 2 Vet. App. 
at 494.  Specifically, regarding instability (which, if 
found, could provide a basis for increase), although the 
veteran has consistently claimed he has instability, there is 
no clinical documentation of such finding.  

In summary, the findings presented do not support a rating in 
excess of 30 percent for the left knee arthritis under any 
formulation of the applicable criteria.  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.  

B.  Right knee

Significantly, as this appeal is from the initial rating 
assigned with a grant of service connection, "staged 
ratings" must be considered.  See Fenderson, supra.

The RO has rated the veteran's right knee disability as 10 
percent disabling under Code 5003 for the entire appeal 
period, i.e., from the effective date of the grant of service 
connection.  To warrant the next higher (20) percent rating, 
the evidence must show that one of the following formulations 
is met:  flexion limited to 30 degrees; extension limited to 
15 degrees; flexion limited to 45 degrees with extension 
limited to 10 degrees; flexion limited to 45 degrees or 
extension limited to 10 degrees with slight recurrent 
subluxation or instability; or moderate subluxation or 
instability.  [Notably, instability or subluxation was not 
clinically noted during the appellate period, and a rating on 
that basis is not warranted.]

The evidentiary record does not include clinical findings 
prior to June 16, 2003 satisfying any of the above-outlined 
alternate criteria for establishing entitlement to a 20 
percent rating for knee disability.  However, on VA clinical 
evaluation on that date extension was found to be limited to 
15 degrees, warranting a 20 percent rating under Code 5261.  
Flexion was to 90 degrees, so an additional compensable 
rating under Code 5260 was not warranted.  Similar findings 
were noted on April 2004 VA evaluation.  On May 14, 2004 VA 
evaluation, and again in July 2004, right knee motion was 
found to be full.  Consequently, as of May 14, 2004 a rating 
in excess of 10 percent was no longer warranted.  
Furthermore, no examination, evaluation, treatment record 
subsequent to July 2004 right knee findings satisfying any of 
the above-outlined criteria for establishing entitlement to a 
20 percent or higher rating for knee disability (e.g., while 
limitation of extension to 12 degrees in January 2005 
warranted a 10 percent rating, flexion to 95 degrees then 
shown was noncompensable; and while limitation of flexion to 
45 degrees. . due to pain . .in April 2005 warrants a 10 
percent rating, extension then was to 0 degrees, and 
noncompensable).

As with the left knee, pathology warranting a rating under 
alternate criteria, such as for ankylosis, is not shown.  
Notably also, most examination findings reported were with 
pain factored in.

In summary, the competent (medical) evidence of record shows 
that the veteran's right knee arthritis warrants "staged" 
ratings of 10 percent prior to June 16, 2003, 20 percent from 
that date, and 10 percent once again from May 14, 2004; the 
preponderance of the evidence is against any further increase 
in the rating(s). 



ORDER

A rating in excess of 30 percent for left knee arthritis is 
denied.

Staged ratings of 10 percent prior to June 16, 2003, 20 
percent from June 16, 2003, and 10 percent once again since 
May 14, 2004 are granted for right knee arthritis, subject to 
the regulations governing payment of monetary awards.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


